Citation Nr: 0842584	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including the preliminary question of whether the 
claimant has status as a veteran.



REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The claimant had active service from May 1989 to February 
1991.

An August 2004 administrative decision determined that the 
claimant's discharge under conditions other than honorable 
barred him from receipt of Department of Veterans Affairs 
(VA) benefits.  The claimant did not timely appeal the 
decision and it became final.

The current appeal to the Board of Veterans' Appeals (Board) 
is from an October 2005 rating decision of a VA Regional 
Office (RO) that denied the claimant's claim for service 
connection on the basis that is was precluded by the 
character of discharge from the military.

In a July 2008 decision, the Board denied the claim.  The 
veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2008 Order, the Court remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The claimant contends that he is entitled to service 
connection for an acquired psychiatric disorder.  An August 
2004 administrative decision held that the claimant was 
barred from the receipt of VA benefits as a result of his 
discharge from military service under conditions other than 
honorable.  Specifically, the RO determined that the 
claimant's misbehavior in service amounted to persistent and 
willful misconduct, rendering his discharge under other than 
honorable conditions a discharge issued under dishonorable 
conditions.  The charges in service had included threatening 
to kill another service member, unlawfully carrying a 
concealed weapon, striking and kicking another service member 
with a force likely to produce death or grievous bodily harm, 
disrespect toward a petty officer, and failing to go to his 
appointed place of duty.  The claimant, however, contends 
that he was insane at the time he committed the offenses 
which led to his discharge under conditions other than 
honorable, and that his insanity negates what would otherwise 
bar him from receiving VA benefits.

Post-service VA medical treatment records reflect that the 
veteran has been diagnosed as having a psychiatric disorder.  
For example, a VA record dated in September 2004 reflects a 
diagnosis of generalized anxiety disorder, severe, with 
occasional panic attacks.  A record dated in January 2008 
reflects diagnoses of PTSD, chronic; major depressive 
disorder, recurrent severe with psychosis; R/O 
schizoaffective.  

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  

Additionally, a discharge or release under other than 
honorable conditions is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release. 38 C.F.R. § 
3.12(d)(4) (2008).  

The burden is on the claimant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine does 
not apply in such a case. D'Amico v. West, 12 Vet. App. 264 
(1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. 
Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 
145 (1996).  A serviceman applying for an insanity exception 
has the burden of presenting competent evidence of insanity 
at the time of commission of the offenses leading to 
discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).

According to 38 C.F.R. § 3.354(a), the definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  Also, 38 C.F.R. § 
3.354(b) provides when a rating agency is concerned with 
determining whether a appellant was insane at the time he 
committed an offense leading to his court-martial, discharge 
or resignation (38 U.S.C. § 5303(b)), it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.

The claimant's service records medical have been determined 
to be largely unavailable.  The available records do not 
demonstrate that the claimant was insane at the time he 
committed the offenses leading to his discharge or release 
from service.  However, VA has a heightened duty to assist a 
claimant where his service records are unavailable.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This duty 
includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The claimant in this case has not been afforded a VA 
examination.  In the Joint Motion dated in October 2008, it 
was stated that a remand for a retrospective opinion 
regarding his psychiatric status at the time he committed the 
offenses is necessary.  Accordingly, the case is REMANDED for 
the following action:

1.  Schedule the claimant for a 
psychiatric examination for the purpose 
of obtaining an opinion regarding his 
psychiatric status (i.e., whether he 
was insane) at the time he committed 
the offenses leading to his discharge 
from service.  The claims folder 
(including the service personnel 
records pertaining to his discharge and 
his post-service treatment records) 
should be reviewed by the examiner in 
conjunction with the examination and 
the report should note that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the claimant was insane at the time he 
committed the offenses leading to his 
discharge or release from service.  The 
rationale for all opinions must be 
provided.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
claimant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




